         Case 3:19-cr-03255-BTM Document 356 Filed 12/08/20 PageID.1339 Page 1 of 8



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                           Case No.: 19-cr-03255-BTM
12                                          Plaintiff,
                                                             ORDER GRANTING IN PART AND
13       v.                                                  DENYING IN PART DEFENDANT’S
                                                             MOTION TO SUPPRESS
14       JOSE MORALES (9),
                                                             STATEMENTS
15                                      Defendant.
                                                             [ECF NO. 284]
16
17
18
19            Before the Court is Defendant Jose Morales’ motion to suppress
20   statements. (ECF No. 284.) The Court held an evidentiary hearing on
21   November 17, 2020 and heard oral argument on November 23, 2020. For the
22   reasons discussed below, the Defendant’s motion is granted in part and denied
23   in part.
24                                              I. BACKGROUND1
25            On the morning of September 10, 2019, between 5:30 and 6:00 a.m.,
26
27
     1Unless otherwise indicated, the following summary of facts is derived from the evidence presented at the
28   November 17, 2020 hearing.


                                                            1
                                                                                                    19-cr-03255-BTM
     Case 3:19-cr-03255-BTM Document 356 Filed 12/08/20 PageID.1340 Page 2 of 8



1    Defendant was arrested by the FBI in connection with an investigation of the
2    Imperial Valley Ministries (“IVM”). In effectuating Defendant’s arrest, the FBI was
3    assisted by Defendant’s state parole officer Michael Reyes, who called and
4    asked Defendant to meet him in the driveway of the sober living facility in which
5    Defendant resided, under the pretext that he would provide Defendant with his
6    monthly check and bus pass. When Defendant went outside to the driveway, FBI
7    agents placed Defendant under arrest and the parole officer instructed Defendant
8    to do what the FBI agents told him to do.
9         Defendant was then transported to the FBI field office in San Diego, where
10   shortly before 7:00 a.m., he was interviewed by FBI Special Agents Brandon
11   Chan and Zenaida Castro. Neither agent was armed during the interview. For
12   the duration of the interview, Defendant was handcuffed by one wrist to a bar that
13   was mounted to the wall of the interview room. Defendant did not have breakfast
14   prior to his arrest and was not offered any food or water during the approximately
15   one-and-a-half-hour interview.
16        Before the interview began, Agent Chan orally advised Defendant of his
17   Miranda rights. Agent Chan then explained to Defendant that he was being
18   arrested in connection with Imperial Valley Ministries, and the conversation
19   proceeded as follows:
20        Agent Chan: Alright, well. Or before, before we go on, ah…so it
          sounds like you’re willing to talk to us? Am I
21
          Defendant: Oh, yeah, yeah,
22        Agent Chan: Am I right? Okay. So,
          Defendant: [unintelligible], You guys gotta let me know, you guys
23
          gotta let me know a little bit more though, I mean.
24        Agent Chan: Sure.
          Defendant: I want to know a little bit more before I--
25
          Agent Chan: Right. Well I’ve already told you—
26        Defendant: So, that’s that’s all you got for me?
          Agent Chan: Yeah. It’s, it’s in connection
27
          Defendant: Lets go then.
28        Agent Chan: to, IVM

                                              2
                                                                           19-cr-03255-BTM
     Case 3:19-cr-03255-BTM Document 356 Filed 12/08/20 PageID.1341 Page 3 of 8



1          Defendant: Then let’s go then. I’m ready to go.
           Agent Chan: Okay.
2
           Defendant: I mean, that’s all you got for me, then I ain’t got nothing
3          to say, right?
           Agent Chan: And, once we start ah… talking to you, you have the
4
           right to stop at any time. As I’ve already explain[ed] to you. Alright?
5
     (ECF No. 284-1, Exh. C, 3:20–4:11.) Agent Chan then provided Defendant with
6
     a FD-395 advisal-of-rights form, which Defendant signed. The advisal-of-rights
7
     form that Defendant signed stated: “I have read this statement of my rights and I
8
     understand what my rights are. At this time, I am willing to answer questions
9
     without a lawyer present.” (Government Exhibit 1.) Agent Chan then proceeded
10
     to question Defendant about Imperial Valley Ministries.
11
           According to Agent Chan’s observations of Defendant during the interview,
12
     Defendant appeared to be fluent in English, appeared to understand the
13
     questions being asked, did not appear to be sick or ill, did not appear to be under
14
     the influence of narcotics or alcohol, did not appear to have any significant
15
     intellectual deficiencies or cognitive impairments, and appeared to be confident
16
     and self-assured. Agents Chan and Castro did not threaten Defendant or raise
17
     their voices during the interview.
18
                                       III. DISCUSSION
19
           Defendant moves to suppress any and all statements he made during his
20
     interview with Agents Chan and Castro on September 10, 2019, arguing that the
21
     agents failed to cease questioning when he invoked his Fifth Amendment right to
22
     remain silent and that his statements were involuntary. The Government
23
     opposes suppression, arguing that Defendant’s statements were voluntary and
24
     that he did not unambiguously invoke his right to remain silent.
25
           When an individual is subject to custodial interrogation, “[i]f the individual
26
     indicates in any manner, at any time prior to or during questioning, that he wishes
27
     to remain silent, the interrogation must cease.” Miranda v. Arizona, 384 U.S.
28

                                               3
                                                                              19-cr-03255-BTM
     Case 3:19-cr-03255-BTM Document 356 Filed 12/08/20 PageID.1342 Page 4 of 8



1    436, 473–74 (1966). “At this point he has shown that he intends to exercise his
2    Fifth Amendment privilege; any statement taken after the person invokes his
3    privilege cannot be other than the product of compulsion, subtle or otherwise.
4    Without the right to cut off questioning, the setting of in-custody interrogation
5    operates on the individual to overcome free choice in producing a statement after
6    the privilege has been once invoked.” Id. at 474. “The Supreme Court has
7    subsequently clarified that the suspect's right to cut off police questioning is
8    triggered only when the suspect unambiguously and unequivocally invokes it, by
9    invoking . . . the right to remain silent.” Garcia v. Long, 808 F.3d 771, 777 (9th
10   Cir. 2015) (citing Berghuis v. Thompkins, 560 U.S. 370, 381 (2010)). “[A]n
11   unambiguous and unequivocal Miranda invocation cuts off questioning—even
12   questioning intended to clarify that the accused is invoking his Miranda rights.”
13   Id. at 778. This is a “bright-line prohibition,” and “postrequest responses to
14   further interrogation may not be used to cast retrospective doubt on the clarity of
15   the initial request itself.” Smith v. Illinois, 469 U.S. 91, 98–100 (1984). Further,
16   “[a] suspect need not speak with the discrimination of an Oxford don. Rather, he
17   need only articulate his desire to remain silent . . . sufficiently clearly that a
18   reasonable police officer in the circumstances would understand the statement to
19   be such a request.” Garcia, 808 F.3d at 777 (internal citation and quotation
20   omitted). “[N]either the Supreme Court nor [the Ninth Circuit] has required that a
21   suspect seeking to invoke his right to silence provide any statement more explicit
22   or more technically-worded than ‘I have nothing to say.’” Arnold v. Runnels, 421
23   F.3d 859, 865 (9th Cir. 2005).
24         Here, Defendant unambiguously invoked his Fifth Amendment right to
25   remain silent on his involvement with Imperial Valley Ministries, and the agents
26   were required to cease further questioning on that subject. Agent Chan asked
27   Defendant whether he was willing to talk to them. Defendant responded by
28   asking for more information. When Agent Chan explained that his arrest was in

                                                 4
                                                                                19-cr-03255-BTM
     Case 3:19-cr-03255-BTM Document 356 Filed 12/08/20 PageID.1343 Page 5 of 8



1    connection with Imperial Valley Ministries, Defendant responded “I mean, that’s
2    all you got for me, then I ain’t got nothing to say, right?” Agent Chan then
3    proceeded to interview Defendant about his involvement with Imperial Valley
4    Ministries. Defendant’s statement that “I ain’t got nothing to say” is squarely in
5    line with materially similar or functionally equivalent statements that the Ninth
6    Circuit, as well as other circuits, have found to be proper invocations of the right
7    to remain silent. See United States v. Garcia-Cruz, 978 F.2d 537, 542 (9th Cir.
8    1992) (finding the statements “I’m not gonna get all off into that” and “that’s all I
9    can say” as “a proper invocation of” the right to silence); United States v.
10   Bushyhead, 270 F.3d 905, 911-12 (9th Cir. 2001) (finding defendant’s statement
11   “I have nothing to say, I'm going to get the death penalty anyway” to be “the
12   invocation of silence itself”); Jones v. Harrington, 829 F.3d 1128, 1139 (9th Cir.
13   2016) (finding the statement “I don’t want to talk no more” was “unambiguous on
14   its face”); Flores v. Muniz, 809 F. App'x 463, 464 (9th Cir. 2020) (finding that the
15   statement “‘I'm done talking,’ cannot reasonably be interpreted as anything
16   except a facially unambiguous invocation of the right to remain silent”); United
17   States v. Proano, 715 F. App'x 655, 656 (9th Cir. 2018) (“[d]efendant
18   unambiguously and unequivocally invoked his right to remain silent when he told
19   the interrogating officers ‘I have nothing to say’”); Bates v. Clark, 365 F. App'x
20   840, 841 (9th Cir. 2010) (finding that the statement “‘I’m not saying anything right
21   now,’ cannot reasonably be interpreted as anything but a facially unambiguous
22   invocation of the right to remain silent”); United States v. Abdallah, 911 F.3d 201,
23   214 (4th Cir. 2018) (“Defendant's statement that he ‘wasn't going to say anything
24   at all’ was a clear invocation of the right to remain silent”); Tice v. Johnson, 647
25   F.3d 87, 107 (4th Cir. 2011) (defendant’s statement “I have decided not to say
26   any more” was “clear and unequivocal” and meant “he no longer wished to
27   answer questions . . . and, therefore, that the officer should stop asking them”).
28   After Agent Chan explained that Defendant was being arrested in connection

                                                5
                                                                               19-cr-03255-BTM
     Case 3:19-cr-03255-BTM Document 356 Filed 12/08/20 PageID.1344 Page 6 of 8



1    with Imperial Valley Ministries, when Defendant responded, “I mean, that’s all
2    you got for me, then I aint got nothing to say,” it was clear that Defendant meant
3    that he had nothing to say about Imperial Valley Ministries. Further, the Court
4    does not find anything in the conversation leading up to Defendant’s statement
5    sufficient to render his otherwise facially unambiguous statement ambiguous.
6    Therefore, Defendant’s Fifth Amendment right to remain silent was violated when
7    agents continued to question him.
8          While the Court concludes that Defendant’s September 10, 2019
9    statements to Agents Chan and Castro were the product of a Miranda violation,
10   the Court finds that Defendant’s statements were voluntary in nature. Before
11   proceeding with the interview, Agent Chan orally advised Defendant of his
12   Miranda rights and also provided Defendant with a FD-395 advisal-of-rights form,
13   which Defendant signed. The form stated: “I have read this statement of my
14   rights and I understand what my rights are. At this time, I am willing to answer
15   questions without a lawyer present.” This advisal of Miranda rights weighs in
16   favor of a finding of voluntariness. In addition, according to Agent Chan’s
17   observations of Defendant during the interview, Defendant appeared to be fluent
18   in English, appeared to understand the questions being asked, did not appear to
19   be sick or ill, did not appear to be under the influence of narcotics or alcohol, did
20   not appear to have any significant intellectual deficiencies or cognitive
21   impairments, and appeared to be confident and self-assured. Further, Agents
22   Chan and Castro did not threaten Defendant or raise their voices during the
23   interview.
24         Defendant argues that he felt compelled to answer the agents’ questions
25   because, during Defendant’s arrest in the driveway, his parole officer instructed
26   him to do what the FBI agents told him to do, and he feared a parole violation.
27   The Court is not persuaded that Defendant’s parole officer’s instruction during
28   the arrest to do what the FBI agents told Defendant to do equated to an order

                                               6
                                                                              19-cr-03255-BTM
     Case 3:19-cr-03255-BTM Document 356 Filed 12/08/20 PageID.1345 Page 7 of 8



1    that Defendant answer any or all of the FBI agents’ questions. Considering the
2    totality of the circumstances, Defendant’s will was not overborne when he made
3    his statements.
4          Having found that Defendant’s September 10, 2019 statements were
5    voluntary despite the Miranda violation, the Court holds that the statements
6    cannot be used at trial in the Government’s case-in-chief, but can be used for
7    impeachment. See Harris v. New York, 401 U.S. 222, 224 (1971) (“It does not
8    follow from Miranda that evidence inadmissible against an accused in the
9    prosecution's case in chief is barred for all purposes, provided of course that the
10   trustworthiness of the evidence satisfies legal standards.”); Oregon v. Elstad, 470
11   U.S. 298, 307 (1985) (“Despite the fact that patently voluntary statements taken
12   in violation of Miranda must be excluded from the prosecution's case, the
13   presumption of coercion does not bar their use for impeachment purposes on
14   cross-examination.”).
15         Defendant makes an additional argument that his statements should be
16   suppressed because “he was not advised of his right to counsel under the Sixth
17   Amendment and made no waiver of that right.” However, after being informed
18   that he was being arrested in connection with a case against Imperial Valley
19   Ministries, Defendant was advised of his Miranda rights, and signed a FD-395
20   advisal-of-rights form which stated: “I have read this statement of my rights and I
21   understand what my rights are. At this time, I am willing to answer questions
22   without a lawyer present.” Defendant’s Sixth Amendment right to counsel was
23   not violated. See Patterson v. Illinois, 487 U.S. 285, 296 (1988) (“As a general
24   matter . . . an accused who is admonished with the warnings prescribed by this
25   Court in Miranda . . . has been sufficiently apprised of the nature of his Sixth
26   Amendment rights, and of the consequences of abandoning those rights, so that
27   his waiver on this basis will be considered a knowing and intelligent one.”); Miller
28   v. Baldwin, 723 F. App'x 408, 413 (9th Cir. 2018) (in the context of a waiver of the

                                               7
                                                                             19-cr-03255-BTM
     Case 3:19-cr-03255-BTM Document 356 Filed 12/08/20 PageID.1346 Page 8 of 8



1    Sixth Amendment right, “[i]f a defendant has been indicted, we have disavowed a
2    categorical rule requiring he be notified of the indictment”).
3                                     III. CONCLUSION
4          Based upon the foregoing, the Defendant’s motion to suppress his
5    September 10, 2019 statements is GRANTED IN PART and DENIED IN PART.
6    Because Defendant’s September 10, 2019 statements were obtained through
7    continued questioning after he had unambiguously invoked his right to silence,
8    they may not be introduced at trial during the Government’s case-in-chief.
9    Because such statements were otherwise voluntary, however, they may be used
10   by the Government where appropriate to impeach the Defendant.
11
12   IT IS SO ORDERED.
13
14   Dated: December 7, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               8
                                                                        19-cr-03255-BTM
